_____________

                                 No. 95-3909NE
                                 _____________

Don L. Clarke,     *
                                    *
                   Appellant,       *   Appeal from the United States
                                    *   District Court for the District
      v.                            *   of Nebraska.
                                    *
Shirley S. Chater, Commissioner     *   [UNPUBLISHED]
of Social Security,                 *
                                    *
                 Appellee.          *
                              _____________

                        Submitted:    August 13, 1996

                           Filed: August 28, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Don L. Clarke appeals the district court's decision upholding the
Commissioner's determination that Clarke was a self-employed individual
instead of a common law employee from 1973 to 1984, and that his earnings
record could not be revised.    Having carefully reviewed the record and the
parties' briefs, we conclude substantial evidence supports the decision of
the Commissioner and no further discussion is warranted.      See 20 C.F.R.
§ 404.1007 (relevant factors for determining employment status); Adams v.
Sullivan, 928 F.2d 725, 726-27 (6th Cir. 1991) (standard of review).     We
affirm the district court.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.